      20-02683-NPO Dkt 51 Filed 02/23/21 Entered 02/23/21 14:06:45 Page 1 of 1




                        BOND, BOTES & WOODS, PC.
                         5760 I - 55 NORTH, STE 100
                        JACKSON, MISSISSIPPI 39211
                                (601) 353-5000




February 23, 2021

US Bankruptcy Court
Po Box 2448
Jackson MS 39225

RE:      Joseph Strickland
         Case No. 20-02683

The new mailing address for the above referenced debtor is:

2212 Cherry Street
Vicksburg, MS 39180

Please make these changes to your records.

Thank you,


/s/ Edwin Woods, Jr.
Edwin Woods, Jr.
EW/lw

cc:      US Trustee
         Eileen Shaffer, Ch 13 Trustee
